DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.

Response to Amendment
The Amendment filed 09/02/2022 has been entered.  Claims 1-6 & 8 are pending in the application.  Claim 7 is cancelled.  Claim 8 is entered as “New”.

Claim Objections
Claims 1-6 & 8 are objected to because of the following informalities:
Claim 1, Line 10, the term “the operation state” should read --an 
Claim 6 should read --The vacuum pump according to claim 1, wherein the physical amount is a current value of [[a]] the motor configured to rotatably drive [[a]] the rotor of the vacuum pump.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 & 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the limitation “acquire a physical amount representing the operation state of the vacuum pump over a first period of time to set a waveform of the acquired physical amount as a reference waveform without correcting the waveform”, in Lines 10-12, is considered new matter.  There is no mention of correcting or not correcting the reference waveform --or any waveform-- in the originally filed disclosure.  As such, the limitation is considered new matter.  Applicant may overcome this rejection by deleting the phrase “without correcting the waveform”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “a comparison section configured to compare the actual measurement waveform of the physical amount with the reference waveform itself of the physical amount”, in Lines 15-16, is indefinite.  It is not clear which term is being referenced by the term “itself” in Line 16.  The manner in which the term “itself” is used provides a possible and reasonable interpretation as either the actual measurement waveform or the reference waveform.  Additionally, it is not clear if the term “itself” is required to sufficiently describe how the actual measurement waveform is compared to the reference waveform.  For the purpose of examination, the term “itself” will not be considered, so the limitation will be interpreted as “a comparison section configured to compare the actual measurement waveform of the physical amount with the reference waveform itself of the physical amount”.
The phrase  “taken as the same” and the term “similar”, in Line 24, are relative phrases/terms, within the context of the application, rendering the claim indefinite. The phrase “taken as the same” alludes to the waveform not being exactly the same, but have some tolerance outside of being the exact waveforms, where the waveforms are interpreted --or taken-- as the same.  However, the specification does not provide a standard for ascertaining the requisite degree  --i.e. boundaries-- , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Instant application Figures 8A & 8B show specific examples of what is considered similar or not similar.  However, each of these Figures only show an example at a specific point in time under specific conditions.  As such, the figures do not clarify the bounds of the relative term “similar”, making the limitation indefinite.
The phrase  “taken as the same” and the term “similar”, in Line 27, are relative phrases/terms, within the context of the application, rendering the claim indefinite. The phrase “taken as the same” alludes to the waveform not being exactly the same, but have some tolerance outside of being the exact waveforms, where the waveforms are interpreted --or taken-- as the same.  However, the specification does not provide a standard for ascertaining the requisite degree  --i.e. boundaries-- , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Instant application Figures 8A & 8B show specific examples of what is considered similar or not similar.  However, each of these Figures only show an example at a specific point in time under specific conditions.  As such, the figures do not clarify the bounds of the relative term “similar”, making the limitation indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa (U.S. PGPub 2018/0066669), in view of Nishino (U.S. PGPub 2019/0353563), further in view of Wu (U.S. PGPub 2014/0030091).
As to Claim 1, Tsubokawa teaches a vacuum pump (Figure 1) for performing exhaust (via 38) for a process chamber (as described in Paragraph 0038) in which various processes (A/B/C; Paragraph 0033) are performed for a processing target (semiconductor/liquid crystal; Paragraph 0002), comprising: a pump main body (30) including a rotor (4a), a stator (32) and a motor (10) configured to rotatably drive (via 4b; Paragraph 0026) the rotor (4a); and a pump controller (2) including a pump monitoring device (25) and configured to drivably control (via 20; Paragraph 0029) the motor (10), wherein the pump monitoring device (25) comprises a control circuit (as shown within 25 in Figures 2/6) including: an acquisition section (251) configured to…acquire (Paragraph 0040) a physical amount (current I0; Paragraph 0062) representing the operation state (gas flows; Paragraph 0062) of the vacuum pump (Figure 1) over a first period of time (the period of time between 0 and t1 in Figure 3)…and over a second period of time (the period of time between t1 and t2 in Figure 3) later than (as shown in Figure 3) the first period of time (the period of time between 0 and t1 in Figure 3) to set an actual measurement (Ia)…a comparison section (within 252; Paragraph 0062) configured to compare (Paragraph 0062) the actual measurement (Ia) physical amount (current Ia) with the reference (I0) physical amount (current I0)…a determination section (252) configured to determine an abnormality (excessive amount of the reactive deposition substance; Paragraphs 0002/0062) due to an increase of reactive product (Paragraph 0002) in the vacuum pump (Figure 1)…and a notification section (within 253; Paragraph 0030) to automatically output an indicia of abnormality (a warning; Paragraph 0030) based on a determination (S; Paragraph 0030) of the determination section (252) wherein when the compared difference is low (below the predetermined threshold, as described in Paragraph 0062), there is no abnormality due to the increase of reactive product (not excessive; Paragraphs 0062/002), and when the compared difference is high (greater than or equal to the predetermined threshold, as described in Paragraph 0062), there is abnormality due to the increase of reactive product (is excessive; Paragraphs 0062/002).
Tsubokawa is silent on the use of waveforms as the measured and referenced physical amounts and the use of a degree of coincidence as a means of comparison, so does not teach acquire a physical amount representing the operation state of the vacuum pump over a first period of time to set a waveform of the acquired physical amount as a reference waveform without correcting the waveform, and over a second period of time later than the first period of time to set an actual measurement  waveform of the physical amount; a comparison section configured to compare the actual measurement waveform of the physical amount with the reference waveform of the physical amount and determine a degree of coincidence between the actual measurement waveform and the reference waveform; a determination section configured to determine an abnormality due to an increase of reactive product in the vacuum pump based on the degree of coincidence determined by the comparison section…wherein when the degree of coincidence is high, there is no abnormality due to the increase of reactive product, and when the degree of coincidence is low, there is abnormality due to the increase of reactive product.  Tsubokawa is also silent as to when the method begins, so does not teach to start the method after a rotation number of a rotor of the vacuum pump has reached a rated rotation number.
Nishino describes a system for vacuum pumps (Paragraph 0028) which compares a reference waveform and a target waveform to calculate a dissimilarity degree between the two waveforms to determine if an abnormality in the target waveform has been detected (see Abstract), and teaches acquire (via 110; Paragraph 0041) a physical amount (vibration; Paragraph 0028; although Nishino teaches measuring vibration, not current, Nishino is used to demonstrate a means of processing data; as such, the method described by Nishino may be applied to the data --electric current-- described by Tsubokawa) to set a waveform (before waveform; S901; Paragraph 0065) of the acquired physical amount (vibration; Paragraph 0028) as a reference waveform (before waveform; S901; Paragraph 0065) without correcting the waveform (Nishino does not mention correcting the before waveform prior to comparison), and to set an actual measurement waveform (after waveform; S901; Paragraph 0065) of the physical amount (vibration; Paragraph 0028); a comparison section (S902; Paragraph 0066) configured to compare (as described in Paragraph 0066) the actual measurement waveform (after waveform; S901; Paragraph 0065) of the physical amount (vibration; Paragraph 0028) with the reference waveform (before waveform; S901; Paragraph 0065) of the physical amount (vibration; Paragraph 0028) and determine a degree of coincidence (as described in Paragraph 0066) between the actual measurement waveform (after waveform; S901; Paragraph 0065) and the reference waveform (before waveform; S901; Paragraph 0065); a determination section (S903; Paragraph 0067) configured to determine an abnormality (when the degree of coincidence is high, as described in Paragraph 0067) based on the degree of coincidence (when the degree of coincidence is high, as described in Paragraph 0067) determined by the comparison section (S902; Paragraph 0066)…wherein when the degree of coincidence (as described in Paragraph 0067) is high (a high degree of coincidence represents a strong similarity between the two compared waveforms, as described in Paragraph 0055), there is no abnormality (if the two compared waveforms are strongly similar, there is no abnormality), and when the degree of coincidence (as described in Paragraph 0067) is low (a high degree of coincidence represents a strong similarity between the two compared waveforms, as described in Paragraph 0055; therefore a low degree of coincidence represents a weak similarity between the two compared waveforms), there is abnormality (if the two compared waveforms are weakly similar, there is abnormality).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the waveform and degree of coincidence comparison method, as taught by Nishino, to compare the reference and actual physical amounts, as taught by Tsubokawa, since “it is possible to detect an abnormality of the monitoring target apparatus 101 --the vacuum pump-- with high accuracy (Paragraph 0040).”
Wu describes a control method involving comparing waveforms (Paragraph 0020), and teaches to start the method (S03; Figure 4) after a rotation number of a rotor (rotational speed S; Paragraph 0048) has reached a rated rotation number (predetermined rotational speed D; Paragraph 0048).  The instant application specification describes the rated rotation number as a target or desired rotational speed, which is what Wu also teaches.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to bring the rotational speed up to the desired speed, as taught by Wu, at the beginning of the method, as taught by Tsubokawa, as modified, to ensure the calculated pump variables are calculated to match the desired operating speed (Wu Paragraphs 0011/0030)
As to Claim 2, Tsubokawa, as modified, teaches all the limitations of Claim 1, and continues to teach the comparison section (within Tsubokawa 252; Paragraph Tsubokawa 0062) compares (Tsubokawa Paragraphs 0037-0038 describes the same method being used for each process, where the method is reset after each process; this method would also be modified by Nishino and Wu, as described in the Claim 1 rejection above) reference waveform (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901) selected for each process (Tsubokawa A/B/C; Tsubokawa Paragraph 0033) with the actual measurement waveform (Tsubokawa Ia modified into waveform by Nishino 110 after waveform; Nishino S901).
As to Claim 3, Tsubokawa, as modified, teaches all the limitations of Claim 1, and continues to teach the reference waveform (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901) is acquired (Tsubokawa Paragraph 0040) based on a signal waveform (via Nishino 110; Nishino Paragraph 0041) of the physical amount (Tsubokawa current I0) within a predetermined period (the Tsubokawa period of time between 0 and t1 in Tsubokawa Figure 3) after the vacuum pump (Tsubokawa Figure 1, as modified) has been started (Tsubokawa Figure 3 shows the vacuum pump being started at time=0).
As to Claim 4, Tsubokawa, as modified, teaches all the limitations of Claim 1, and continues to teach the comparison section (within Tsubokawa 252, as modified with Nishino above) calculates, for each of the actual measurement waveform (Tsubokawa Ia modified into waveform by Nishino 110 after waveform; Nishino S901) and the reference waveform (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901) within a duration in which the physical amount is maximum (S1201; Nishino Paragraph 0094) in a single process (any of Tsubokawa processes A/B/C), an average (S1202; Nishino Paragraph 0094) of the physical amount (Tsubokawa current) for the actual measurement waveform (Tsubokawa Ia modified into waveform by Nishino 110 after waveform; Nishino S901) and the reference waveform (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901), and computes a difference (Nishino error range; Nishino Paragraph 0094) between the averages to perform waveform comparison (as described in Nishino Paragraph 0094).
As to Claim 5, Tsubokawa, as modified, teaches all the limitations of Claim 1, and continues to teach a signal waveform of the physical amount obtained when an identical process is continuously performed for multiple processing targets is defined as a unit waveform (this appears to just be a definition for use later in the claim, so does not require a teaching), each of the reference waveform  (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901)and the actual measurement waveform (Tsubokawa Ia modified into waveform by Nishino 110 after waveform; Nishino S901) includes multiple unit waveforms repeated within a predetermined period, and the comparison section compares the reference waveform and the actual measurement waveform each including the multiple unit waveforms.  Tsubokawa, as modified above, discloses all the structural limitations of the claimed invention, including having a control circuit that is capable of monitoring the amount of current consumed by a motor over a predetermined length of time in the form of a signal waveform, comparing the detected actual measurement waveform to some reference waveform, and determining the degree of coincidence between the actual measurement waveform to the reference waveform. Thus, the proposed combination is structurally capable of having each reference waveform & actual measurement waveform include multiple unit waveforms repeated within a predetermined period.  This would be dependent on the length of time that the current is being monitored and how long each process takes. For example, if the system is monitoring the current consumed by the motor for 30 seconds, and each process performed by the motor takes only 10 seconds, then the 30 second signal waveform would include multiple unit waveforms repeated within that predetermined period of time. This is described by Tsubokawa who teaches how motor current values vary depending on the process being performed by the motor (see Figure 3), where the motor current values in processes A/B/C are repeatedly performed (Paragraph 0052) and these repeated processes are recorded as a single waveform.
As to Claim 6, Tsubokawa, as modified, teaches all the limitations of Claim 1, and continues to teach the physical amount (Tsubokawa current) is a current value (Tsubokawa current) of the motor (Tsubokawa 10) configured to rotatably drive (via Tsubokawa 4b; Tsubokawa Paragraph 0026) the rotor (Tsubokawa 4a) of the vacuum pump (Tsubokawa Figure 1, as modified above).
As to Claim 8, Tsubokawa, as modified, teaches all the limitations of Claim 1, and continues to teach the acquisition section (Tsubokawa 251) acquires the physical amount (Tsubokawa current) by sampling the physical amount (Tsubokawa current) at predetermined time intervals (the time intervals shown in Tsubokawa Figure 3 between Tsubokawa time markers t1/t2/t3/t4/t5/t7…) corresponding to at least one computation region (the computation region is the region between each of the Tsubokawa time markers in Tsubokawa Figure 3); and the comparison section (within Tsubokawa 252, modified as described above) compares the actual measurement waveform of the physical amount (Tsubokawa Ia modified into waveform by Nishino 110 after waveform; Nishino S901) with the reference waveform of the physical amount (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901) by comparing portions (the portions not including the regions described in Nishino Paragraph 0067 which are excluded from the degree of coincidence calculations) of the actual measurement waveform of the physical amount (Tsubokawa Ia modified into waveform by Nishino 110 after waveform; Nishino S901) and the reference waveform of the physical amount (Tsubokawa I0 modified into waveform by Nishino 110 before waveform; Nishino S901) directly corresponding to (the resulting waveforms are the previous waveforms minus the defined Nishino regions, so the resulting waveforms by definition correspond to the original waveforms) the sampled physical amount (Tsubokawa current) within the at least one computation region (the computation region is the region between each of the Tsubokawa time markers in Tsubokawa Figure 3) and determine a degree of coincidence between (as described in Nishino Paragraph 0067) the actual measurement waveform (Tsubokawa Ia modified into waveform by Nishino 110 after waveform minus the Nishino regions described in Nishino Paragraph 0067; Nishino S901) and the reference waveform (Tsubokawa I0 modified into waveform by Nishino 110 before waveform minus the Nishino regions described in Nishino Paragraph 0067; Nishino S901).

Response to Arguments
Applicant’s arguments with respect to Claims 1-6 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746